Per Curiam.
In this case the plaintiff seeks to recover against the-defendant on adjudgment rendered in the state of New York, against him and two others jointly. In the declaration, no reason appears for proceeding against one alone, and the judgment is declared upon as one valid against all. It is claimed on the part of the plaintiff, however, that the exemplification of the judgment introduced in evidence, shows it to have been void as against the other two parties, inasmuch as they do not appear to have been served with process; while on the other hand, the officer’s return shows due service on the defendant. This being so, it is claimed that he alone ivas bound by the judgment, and he alone could be sued upon it.
The exemplification, it is true, does not show any return of an officer of due service upon the other parties; and there are recitals that they were proceeded against- by publication; but the entry of judgment recites due service of summons upon all, and the judgment appears to have been collected in part, by seizure and sale of the property of one of the other parties. There is probably some error in the transcript, or in the entry of the judgment; but no court of this state has authority to correct such error. For the purposes of this case, it is sufficient to say that the judgment is not void on its face as against any of the defendants therein named, nor does the plaintiff’s declaration contain any allegations which would have warranted his going into evidence to shoAv that it bound the defendant alone.
The judgment for the plaintiff must, therefore, be reversed with costs, and a new trial grantéd.